WALKEK, J.—
It was said, in an opinion of one member of the court, in Green v. Maclin, 29 Ala. 695, that the act of 15th February, 1854, (Pamphlet Acts, 71,) did not apply to appeals. The two members of the court who did not sit in that case, differ in opinion from the judge who made that decision. The majority of the court think error in the proceedings of the court below a “ cause of action ” within the meaning of that act. Mazange v. Slocum & Henderson, 23 Ala. 668; Cox v. Whitfield, 18 Ala. 738. The appeal in this ease was sued out more than four years after the adoption of that act, and is certainly barred by it.—See Mason & Chambers v. Moore & Tulane, 12 Ala. 578.
The appeal is dismissed, at the costs of the appellant.